Citation Nr: 1721571	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for septal deviation, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2012, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  The hearing transcript from this proceeding is of record.

This matter was before the Board in May 2014 at which time it was remanded for further evidentiary development.  

In correspondence dated in April 2017, the Veteran was notified that the VLJ who conducted the February 2012 hearing was no longer employed by the Board.  He was therefore provided the opportunity to testify at another hearing.  The Veteran did not respond.  See 38 U.S.C.A. § 7107(c) (West 2014).  Consistent with the terms of the letter, the Board will, therefore, presume that the Veteran does not want another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board notes that in November 2014 correspondence, the Veteran's attorney indicated that the Veteran's service-connected sleep apnea eliminated him from seeking any full-time employment.  The issue of entitlement to a total rating based on individual unemployability due to service-connected disability has not yet been considered by the RO and is therefore referred for appropriate action.  


REMAND

Pursuant to the Board's May 2014 remand directives, outstanding VA medical records were to be obtained.  Records from October 2009 to September 2011 have been associated with the claims file.  Notwithstanding, in a March 2014 statement, the Veteran's representative reported that the Veteran's treating ENT doctor at the VA medical center (VAMC) determined that the Veteran's deviated septum was severe in nature.  Such statement indicates that there remain outstanding VA medical treatment records.  The Board notes that the available medical evidence of record does not show treatment for the Veteran's disability on appeal.  On remand, appropriate efforts must be undertaken to obtain any outstanding VA medical records.

The Board observes that in June 2011, efforts were made to obtain records from the Social Security Administration (SSA).  However, in correspondence received in July 2011, the SSA indicated that there were no medical records.  Specifically, it was noted that the Veteran did not file for disability benefits, or he filed for disability benefits, but no medical records were obtained.  In a December 2016 deferred rating, however, the RO noted that the Veteran currently receives SSA benefits.  As the evidence suggests that the Veteran may have been awarded disability benefits following the VA's initial request for SSA records, the AOJ should undertake efforts to retrieve such records, as records from SSA may be relevant to the appellant's VA claim.  38 C.F.R. § 3.159 (c)(2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the necessary efforts to obtain any outstanding and relevant VA medical records pertaining to the Veteran's deviated septum.  Specifically, VA medical records for the period from October 2011 to the present should be secured.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




